

	

		II

		Calendar No. 292

		109th CONGRESS

		1st Session

		S. 2008

		IN THE SENATE OF THE UNITED STATES

		

			November 15, 2005

			Mrs. Murray (for

			 herself, Ms. Collins,

			 Mr. Lieberman, and

			 Mr. Coleman) introduced the following

			 bill; which was read the first time

		

		

			November 16, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To improve cargo security, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the GreenLane Maritime Cargo

			 Security Act.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					Sec. 4. Strategy.

					Sec. 5. Office of Cargo Security Policy.

					Sec. 6. Container security standards and

				procedures.

					Sec. 7. Radiation detection and radiation safety.

					Sec. 8. Container Security Initiative.

					Sec. 9. Customs-Trade Partnership Against

				Terrorism.

					Sec. 10. GreenLane designation.

					Sec. 11. Joint operations center.

					Sec. 12. Research, development, test, and

				evaluation.

					Sec. 13. Port Security Grant Program.

					Sec. 14. Authorization of appropriations.

				

			2.FindingsCongress makes the following

			 findings:

			(1)Maritime vessels

			 are the primary mode of transportation for international trade and they carry

			 over 80 percent of international trade by volume. Improving the security of

			 this complex supply chain is critical for the prosperity and liberty of all

			 nations.

			(2)In 2004,

			 approximately 9,700,000 shipping containers came into the United States through

			 the Nation's seaports, averaging nearly 27,000 per day.

			(3)In May 2002, the

			 Brookings Institution estimated that costs associated with United States port

			 closures from a detonated terrorist weapon could add up to $1,000,000,000,000

			 from the resulting economic slump and changes in our Nation's ability to trade.

			 Although the October 2002 west coast port closures were anticipated, such

			 closures cost the American economy approximately $1,000,000,000 per day for the

			 first 5 days.

			(4)In its final

			 report, the National Commission on Terrorist Attacks Upon the United States

			 noted, While commercial aviation remains a possible target, terrorists

			 may turn their attention to other modes of transportation. Opportunities to do

			 harm are as great, or greater, in maritime or surface transportation.

			 Initiatives to secure shipping containers have just begun..

			(5)The April 2005 Government Accountability

			 Office report entitled CONTAINER SECURITY: A Flexible Staffing Model and

			 Minimum Equipment Requirements Would Improve Overseas Targeting and Inspection

			 Efforts reported that the effectiveness of the Container Security

			 Initiative is compromised when containers screened by the Bureau of Customs and

			 Border Protection and identified as high-risk are not properly inspected and

			 examined by foreign governments.

			(6)The March 2005

			 Government Accountability Office report entitled, CARGO SECURITY:

			 Partnership Program Grants Importers Reduced Scrutiny with Limited Assurance of

			 Improved Security, reports that the terrorist events of September 11,

			 2001, raised concerns about the potential use of company supply chains,

			 particularly oceangoing cargo containers, to move weapons of mass destruction

			 to the United States. While the likelihood of such use of containers is

			 considered low, the movement of oceangoing containerized cargo is vulnerable to

			 some form of terrorist action. Such action, including attempts to smuggle

			 either fully assembled weapons of mass destruction or their individual

			 components, could lead to widespread death and damage.

			(7)In August 2005,

			 the President issued the National Strategy for Maritime Security, which notes

			 that the probability of a hostile state using a weapon of mass destruction

			 (referred to in this section as WMD) will increase during the

			 next decade. WMD are of great concern since the maritime sector is the most

			 likely to be used to bring a WMD into the United States. In addition, the

			 adoption of a just-in-time delivery approach to shipping by most

			 industries, rather than stockpiling or maintaining operating reserves of

			 energy, raw materials, and key components, means that a disruption or slowing

			 of the flow of almost any item can have widespread implications for the overall

			 market and national economy.

			(8)Significant

			 enhancements can be achieved by applying a layered approach to supply chain

			 security, though such layers must be developed in a coordinated fashion.

			 Current supply chain security programs within the Federal government have been

			 independently operated, often falling short of gains which could be made had

			 coordination taken place.

			(9)In a May 26,

			 2005, hearing of the Permanent Subcommittee on Investigations of the Committee

			 on Homeland Security and Governmental Affairs of the Senate, key concerns with

			 the Department’s supply chain security programs were noted, including—

				(A)only 17.5 percent

			 of the cargo that the Bureau of Customs and Border Protection had identified as

			 high-risk is inspected overseas;

				(B)equipment, such

			 as radiation detection devices and nonintrusive imaging machines, used overseas

			 for inspections are untested and of unknown quality;

				(C)the Bureau of

			 Customs and Border Protection has failed to develop performance measures for

			 the Container Security Initiative that would validate CSI port designations and

			 justify the deployment of personnel overseas;

				(D)the lack of such

			 performance measures and an assessment for staffing allocations has lead to

			 some CSI ports being overstaffed while others are inadequately staffed;

				(E)substantial

			 benefits including fewer inspections are provided to importers enrolled in the

			 C–TPAT program without a thorough review or validation of their supply chain

			 security profiles; and

				(F)the validation

			 procedures and requirements are not sufficiently rigorous to ensure the C–TPAT

			 member’s security procedures are adequate.

				(10)The statement of

			 managers accompanying the conference report on the Department of Homeland

			 Security Appropriations Act, 2005 (Public Law 108–334) directed the Under

			 Secretary for Border and Transportation Security to submit a report to

			 the Congress no later than February 8, 2005, which identified: (1) the steps

			 the Department has taken to date to enhance shipping container security, (2)

			 the resources that have been devoted to shipping container security in prior

			 fiscal years and the proposed resources to continue this security, (3) the

			 results of on-going projects, such as Operation Safe Commerce, CSI, C–TPAT and

			 others, (4) which departmental entity has primary responsibility for

			 implementing the needed changes, and (5) the steps the entity with primary

			 responsibility will take to implement these changes, including a specific

			 schedule for the development and issuance of standards, policies, procedures,

			 or regulations.. The statement of managers accompanying the conference

			 report on the Department of Homeland Security Appropriations Act, 2006 (Public

			 Law 109–90) directed the Department of Homeland Security to conduct a new

			 review regarding cargo container security, stating on June 9, 2005, the

			 Department submitted a report on cargo container security which was 4 months

			 overdue and did not meet the needs outlined in the statement of managers

			 accompanying the conference report on the Department of Homeland Security

			 Appropriations Act, 2005 (Public Law 108–334)..

			(11)While it is

			 impossible to completely remove the risk of terrorist attacks, security

			 measures in the transport sector designed to counter terrorism can add

			 certainty and stability to the global economy, raise investor confidence, and

			 facilitate trade. Some counterterrorism costs are integral to the price that

			 must be paid to protect society. However, counter-terrorism measures can also

			 present an opportunity to find and agree on measures that combine the

			 imperative to fight terrorism with the possibility of increased efficiency in

			 the system. These efficiency gains are maximized when all nations adopt

			 them.

			(12)The World

			 Customs Organization has taken a positive step in furtherance of international

			 supply chain security in publishing the Framework of Standards to Secure and

			 Facilitate Global Trade, which outlines a set of minimum standards designed

			 to—

				(A)establish

			 standards for security and trade facilitation;

				(B)enable integrated

			 supply chain management;

				(C)enhance the

			 capabilities of customs administrations; and

				(D)promote

			 cooperation between the customs and business communities.

				(13)The shipping

			 industry has a responsibility to monitor, self-assess, and report on the risks

			 associated with goods under their control or use. The public sector must offer

			 incentives for companies to invest in security in order to promote information

			 sharing and other public-benefit outcomes.

			(14)Increasing the

			 transparency of the supply chain will assist in mitigating the impact of an

			 incident by allowing for targeted shutdown of the international supply chain

			 and expedited restoration of commercial traffic.

			3.DefinitionsIn this Act:

			(1)Automated

			 Targeting SystemThe term Automated Targeting System

			 means the system established by the Bureau of Customs and Border Protection to

			 assess imports and target those imports which pose a high risk of containing

			 contraband.

			(2)ContainerThe

			 term container has the meaning given the term in the International

			 Convention for Safe Containers, with annexes, done at Geneva December 2, 1972

			 (29 UST 3707).

			(3)Container

			 security deviceThe term container security device

			 means a device or system to track and monitor containers for, and secure them

			 against, tampering or compromise throughout the international supply

			 chain.

			(4)Container

			 Security Initiative; CSIThe terms Container Security

			 Initiative and CSI mean the program authorized under

			 section 8 to identify and examine maritime containers that pose a risk for

			 terrorism at foreign ports before they are shipped to the United States.

			(5)Customs-Trade

			 Partnership Against Terrorism; C–TPATThe terms

			 Customs-Trade Partnership Against Terrorism and

			 C–TPAT mean the voluntary program authorized under section 9 to

			 strengthen and improve the overall security of the international supply chain

			 and United States border security.

			(6)DepartmentThe

			 term Department means the Department of Homeland Security.

			(7)ExaminationThe

			 term examination means an inspection of cargo to detect the

			 presence of misdeclared, restricted, or prohibited items, including an

			 inspection using nonintrusive imaging and detection technology.

			(8)GreenLaneThe

			 term GreenLane refers to the third tier of C–TPAT, that offers

			 additional benefits to validated C–TPAT participants that demonstrate a

			 sustained commitment beyond the minimum requirements for participation in

			 C–TPAT.

			(9)InspectionThe

			 term inspection means the comprehensive process used by the Bureau

			 of Customs and Border Protection for assessing goods entering the United States

			 to appraise them for duty purposes, to detect the presence of restricted or

			 prohibited items, and to ensure compliance with all applicable laws. This

			 process may include screening, conducting an examination, or conducting a

			 search.

			(10)International

			 supply chainThe term international supply chain

			 means the end-to-end process for shipping goods from a point of origin overseas

			 to the United States.

			(11)Operation safe

			 commerceThe term Operation Safe Commerce means the

			 research, development, test, and evaluation grant program that brings together

			 private sector shareholders, port officials, and Federal, State, and local

			 representatives to analyze existing security procedures for cargo and develop

			 new security protocols that have the potential to increase the security of

			 cargo shipments by monitoring the movement and integrity of cargo through the

			 international supply chain.

			(12)Point of

			 originThe term point of origin, in the case of

			 goods, means the point at which such goods are assembled into the smallest

			 exterior packaging unit for movement through the international supply

			 chain.

			(13)ScreeningThe

			 term screening means a visual or automated review of information

			 about goods, including manifest or entry documentation accompanying a shipment

			 being imported into the United States, to determine or assess the threat of

			 such cargo.

			(14)SearchThe

			 term search means an intrusive examination in which a container is

			 opened and its contents are de-vanned and visually inspected by inspectional

			 personnel for the presence of misdeclared, restricted, or prohibited

			 items.

			(15)SecretaryThe

			 term Secretary means the Secretary of Homeland Security.

			(16)Smallest

			 exterior packaging unitThe term smallest exterior

			 packaging unit has the meaning given such term in section 4.7a of title

			 19, Code of Federal Regulations (as in effect on the date of enactment of this

			 Act).

			(17)Supply chain

			 visibility procedureThe term supply chain visibility

			 procedure means a system or process capable of tracking goods at the

			 smallest exterior packaging unit level from their point of origin to the point

			 of loading into a container entering the international supply chain.

			(18)Transportation

			 security incidentThe term transportation security

			 incident has the meaning given such term in section 70101(6) of title

			 46, United States Code.

			4.Strategy

			(a)Strategic

			 Plan

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary, in consultation with appropriate Federal, State,

			 local, and tribal government agencies and private sector stakeholders

			 responsible for security matters that affect or relate to the movement of

			 containers through the international supply chain, shall submit a comprehensive

			 strategic plan to enhance international supply chain security for all modes of

			 transportation by which containers arrive in, depart from, or move through

			 seaports of the United States to—

					(A)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

					(B)the Committee on

			 Appropriations of the Senate;

					(C)the Committee on

			 Homeland Security of the House of Representatives; and

					(D)the Committee on

			 Appropriations of the House of Representatives.

					(2)ContentThe

			 strategic plan submitted under paragraph (1) shall—

					(A)clarify and

			 delineate the roles, responsibilities, and authorities of Federal, State,

			 local, and tribal government agencies and private sector stakeholders that

			 relate to the security of the movement of containers through the international

			 supply chain;

					(B)provide

			 measurable goals, including objectives, mechanisms, and a schedule, for

			 furthering the security of commercial operations from point of origin to point

			 of destination;

					(C)build on

			 available resources and consider costs and benefits;

					(D)identify

			 mandatory, baseline security goals, and the minimum container security

			 standards and procedures described in section 6;

					(E)provide

			 incentives for additional voluntary measures to enhance cargo security, as

			 determined by the Secretary and under the GreenLane Program under section

			 10;

					(F)include a process

			 for sharing intelligence and information with private sector stakeholders to

			 assist in their security efforts;

					(G)identify a

			 framework for prudent and measured response in the event of a transportation

			 security incident involving the international supply chain;

					(H)provide a plan

			 for the expeditious resumption of the flow of legitimate trade in accordance

			 with paragraph (3);

					(I)focus on the

			 secure movement of containerized cargo through the international supply chain;

			 and

					(J)expand upon and

			 relate to existing strategies and plans, including the National Strategy for

			 Maritime Security.

					(3)Resumption of

			 trade

					(A)In

			 generalThe Secretary shall develop protocols for the resumption

			 of trade in the event of a transportation security incident that necessitates

			 the suspension of trade through contingency and continuity planning that ensure

			 trade lanes are restored as quickly as possible.

					(B)PreferencesIn

			 reestablishing the flow of cargo through ports of entry in the United States

			 after a transportation security incident, the Secretary shall give preference

			 to vessels—

						(i)having a vessel

			 security plan approved or accepted under section 70103(c) of title 46, United

			 States Code;

						(ii)entering a port

			 of entry directly from a foreign port designated under CSI or from another

			 foreign port, as determined by the Secretary;

						(iii)operated by

			 validated C–TPAT participants; and

						(iv)carrying

			 GreenLane designated cargo.

						(4)UpdateNot

			 less than 3 years after the strategic plan is submitted under paragraph (1),

			 the Secretary shall submit an update of the strategic plan to the Committee on

			 Homeland Security and Governmental Affairs of the Senate, the Committee on

			 Homeland Security of the House of Representatives, the Committee on

			 Appropriations of the Senate, and the Committee on Appropriations of the House

			 of Representatives.

				(5)ConsultationsConsultations

			 described in paragraph (1) shall focus on—

					(A)designing

			 measurable goals, including objectives, mechanisms, and a schedule, for

			 furthering the security of the international supply chain;

					(B)identifying and

			 addressing gaps in capabilities, responsibilities, or authorities;

					(C)identifying and

			 streamlining unnecessary overlaps in capabilities, responsibilities, or

			 authorities; and

					(D)identifying and

			 making recommendations regarding legislative, regulatory, and organizational

			 changes necessary to improve coordination among the entities or to enhance the

			 security of the international supply chain.

					(6)Utilization of

			 advisory committeesAs part of the consultative process, the

			 Secretary is encouraged to utilize the Homeland Security Advisory Committee,

			 the National Maritime Security Advisory Committee, and the Commercial

			 Operations Advisory Committee to review, as necessary, the draft strategic plan

			 and any subsequent update to that plan.

				(7)International

			 standards and practicesIn furtherance of the strategic plan, the

			 Secretary is encouraged to consider proposed or established standards and

			 practices of foreign governments and international organizations, including the

			 International Maritime Organization, the World Customs Organization, the

			 International Labor Organization, and the International Organization for

			 Standardization, as appropriate, to establish standards and best practices for

			 the security of containers moving through the international supply

			 chain.

				(b)Improvements to

			 Automated Targeting System

				(1)PlanNot

			 later than 90 days after the date of enactment of this Act, the Secretary shall

			 develop and implement a plan for improving the Automated Targeting System for

			 identifying high-risk containers moving through the international supply

			 chain.

				(2)Contents

					(A)Treatment of

			 recommendationsThe Secretary shall include in the plan required

			 under paragraph (1) a schedule for completing all outstanding corrective

			 actions recommended by the Comptroller General of the United States, the

			 Inspector General of the Department of the Treasury, and the Inspector General

			 of the Department with respect to the operation of the Automated Targeting

			 System.

					(B)Information

			 submissionsIn developing the plan under paragraph (1), the

			 Secretary shall consider the cost, benefit, and feasibility of—

						(i)requiring

			 additional nonmanifest documentation for each container, including purchase

			 orders, shipper's letters of instruction, commercial invoices, letters of

			 credit, certificates of origin, advance shipping notices, vessel stow plans,

			 and certain container status messages, when created;

						(ii)reducing the

			 time period allowed by law for revisions to a container cargo manifest;

						(iii)reducing the

			 time period allowed by law for submission of entry data for vessel or cargo;

			 and

						(iv)such other

			 actions the Secretary considers beneficial for improving the information relied

			 upon for the Automated Targeting System and any other targeting systems in

			 furthering the security and integrity of the international supply chain.

						(C)Outside

			 reviewThe Secretary shall conduct, through an independent panel,

			 a review of the Automated Targeting System. The results of this review shall be

			 included in the plan submitted under paragraph (1).

					(D)Smart

			 systemThe Secretary shall consider future iterations of the

			 Automated Targeting System, which would incorporate smart features, such as

			 more complex algorithms and real-time intelligence, instead of relying solely

			 on rule sets that are periodically updated.

					(3)New or expanded

			 information submissionsIn considering any new or expanded

			 information submission requirements, the Secretary shall consult with

			 stakeholders and identify the need for such information, and the appropriate

			 timing of its submission, in the plan submitted under paragraph (1).

				(4)Secure

			 transmission of certain informationAll information required by

			 the Department from supply chain partners shall be transmitted in a secure

			 fashion, as determined by the Secretary, so as to protect the information from

			 unauthorized access.

				(c)Uniform data

			 for government-wide usage

				(1)EstablishmentThe

			 Secretary, in conjunction with representatives from the Department, the

			 Department of Transportation, the Department of Health and Human Services, the

			 Department of Agriculture, the Department of Commerce, the Department of State,

			 the Department of Defense, the Department of Justice, the Department of the

			 Interior, and other appropriate Federal agencies, as determined by the

			 Secretary, shall establish and implement a single, uniform data system for the

			 electronic collection, dissemination, and sharing of import and export

			 information to increase the efficiency of data submission and the security of

			 such data related to border security, trade, and public health and safety of

			 international cargoes (referred to in this subsection as the

			 International Trade Data System).

				(2)Interagency

			 steering groupThe Deputy Director for Management of the Office

			 of Management and Budget (referred to in this subsection as the Deputy

			 Director), pursuant to responsibilities under chapter 36 of title 44,

			 United States Code, shall establish an executive level, interdepartmental

			 steering group (referred to in this subsection as the Interdepartmental

			 Steering Group), comprised of representatives of the departments listed

			 in paragraph (1), to coordinate, the establishment, investment in, and

			 implementation of the International Trade Data System.

				(3)ImplementationNot

			 later than 1 year after the date of enactment of this Act, the Deputy Director,

			 through the Interdepartmental Steering Group, shall complete the development of

			 the harmonized data set of import and export information submitted to agencies

			 with a presence at the international border of the United States.

				(4)Private sector

			 consultationThe Secretary and the Interdepartmental Steering

			 Group shall consult with private sector stakeholders in developing the uniform

			 data submission requirements, procedures, and schedules.

				(5)Joint

			 inspections proceduresThe Deputy Director, through the

			 Interdepartmental Steering Group, shall develop plans for longer term uses of

			 the International Trade Data System, including facilitating joint cargo

			 inspections by multiple Federal agencies to meet their respective

			 requirements.

				5.Office of Cargo

			 Security Policy

			(a)EstablishmentSubtitle C of title IV of the Homeland

			 Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the

			 following:

				

					431.Office of cargo

				security policy

						(a)EstablishmentThere

				is established within the Department an Office of Cargo Security Policy

				(referred to in this section as the Office).

						(b)PurposeThe

				Office shall—

							(1)coordinate all

				Department policies and programs relating to cargo security; and

							(2)consult with

				stakeholders and work with other Federal agencies to establish standards and

				regulations and to promote best practices.

							(c)Director

							(1)AppointmentThe

				Office shall be headed by a Director, who shall—

								(A)be appointed by

				the Secretary; and

								(B)report to the

				Assistant Secretary for Policy.

								(2)ResponsibilitiesThe

				Director shall—

								(A)advise the

				Secretary and the Assistant Secretary for Policy regarding all aspects of

				Department programs relating to cargo security;

								(B)develop

				Department-wide policies regarding cargo security;

								(C)coordinate the

				cargo security policies and programs of the Department with other executive

				agencies; and

								(D)coordinate all

				programs of the Department relating to cargo

				security.

								.

			(b)Designation of

			 liaison office of department of stateThe Secretary of State

			 shall designate a liaison office within the Department of State to assist the

			 Secretary, as appropriate in negotiating cargo security related international

			 agreements; in conducting activities under this Act; and other responsibilities

			 as assigned by the Secretary of State.

			6.Container

			 security standards and procedures

			(a)Establishment

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary shall establish, by regulation, minimum standards and

			 procedures for securing containers in transit to an importer in the United

			 States.

				(2)Information

			 sourcesThe Secretary shall use information from C–TPAT,

			 Operation Safe Commerce, any container security program of the Directorate of

			 Science and Technology, and other security initiatives to establish the

			 standards and procedures described in paragraph (1). Such standards may address

			 operation, technology use, and performance.

				(3)Deadline for

			 enforcementNot later than 2 years after the establishment of

			 standards and procedures under subsection (a), all containers bound for ports

			 of entry in the United States shall meet such standards and procedures.

				(b)Review and

			 enhancementThe Secretary shall regularly—

				(1)review the

			 standards and procedures established pursuant to subsection (a); and

				(2)enhance the

			 security standards and procedures, as appropriate, based on tests of

			 technologies as they become commercially available to detect container

			 intrusion and the highest consequence threats, particularly weapons of mass

			 destruction, in accordance with section 11.

				(c)International

			 cargo security standardsThe

			 Secretary, in consultation with the Secretary of State, is encouraged to

			 promote and establish international standards for the security of containers

			 moving through the international supply chain with foreign governments and

			 international organizations, including the International Maritime Organization

			 and the World Customs Organization.

			7.Radiation

			 detection and radiation safety

			(a)Examining

			 containersNot later than 1 year after the date of enactment of

			 this Act, all containers entering the United States shall be examined for

			 radiation.

			(b)Strategy

				(1)In

			 generalNot later than 90 days after the date of enactment of

			 this Act, the Secretary shall submit a strategy for the deployment of radiation

			 detection equipment at all ports of entry to—

					(A)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

					(B)the Committee on

			 Appropriations of the Senate;

					(C)the Committee on

			 Homeland Security of the House of Representatives; and

					(D)the Committee on

			 Appropriations of the House of Representatives.

					(2)ContentsThe

			 strategy submitted under paragraph (1) shall include—

					(A)the type of

			 equipment to be used;

					(B)standard

			 operating procedures for examining containers with such equipment;

					(C)a plan detailing

			 the environmental health and safety impacts of nonintrusive inspection

			 technology;

					(D)the Department

			 policy for the using nonintrusive inspection equipment; and

					(E)a classified

			 annex that details plans for covert testing.

					(c)Radiation

			 safetyNot later than 90 days after the date of enactment of this

			 Act, the Secretary shall submit a plan, to the Committee on Homeland Security

			 and Governmental Affairs of the Senate, the Committee on Appropriations of the

			 Senate, the Committee on Homeland Security of the House of Representatives, and

			 the Committee on Appropriations of the House of Representatives, that—

				(1)details the

			 health and safety impacts of nonintrusive inspection technology; and

				(2)describes the

			 policy of the Bureau of Customs and Border Protection for using nonintrusive

			 inspection equipment.

				8.Container

			 Security Initiative

			(a)AuthorizationThe

			 Secretary is authorized to establish and implement a program (to be known as

			 the Container Security Initiative or CSI) to

			 identify and examine maritime containers that pose a risk for terrorism at

			 foreign ports before the containers are shipped to the United States.

			(b)AssessmentBefore

			 the Secretary designates any foreign port under CSI, the Secretary, in

			 coordination with the Secretary of State and other Federal officials, as

			 appropriate, shall conduct an assessment of the port to evaluate costs,

			 benefits, and other factors associated with designation, including—

				(1)the level of risk

			 for the potential compromise of containers by terrorists or terrorist

			 weapons;

				(2)the economic

			 impact of cargo traveling from the foreign port in terms of trade value and

			 volume;

				(3)the results of

			 the Coast Guard assessments conducted pursuant to section 70108 of title 46,

			 United States Code;

				(4)the capabilities

			 and level of cooperation expected of the intended host country;

				(5)the potential for

			 validation of security practices by the Department, directly or through

			 certified third parties within the country in which the foreign port is

			 located;

				(6)the potential for

			 amending trade agreements to reflect participation in CSI; and

				(7)the potential for

			 C–TPAT and GreenLane cargo traveling from the foreign port.

				(c)Annual

			 reportNot later than March 1 of each year in which the Secretary

			 proposes to designate a foreign port under CSI, the Secretary shall submit a

			 report, in classified or unclassified form, detailing the assessment of each

			 foreign port the Secretary is considering designating under CSI, to—

				(1)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

				(2)the Committee on

			 Appropriations of the Senate;

				(3)the Committee on

			 Homeland Security of the House of Representatives; and

				(4)the Committee on

			 Appropriations of the House of Representatives.

				(d)Current CSI

			 portsThe report under subsection (c) shall include an annual

			 assessment justifying the continuance of each port designated under CSI as of

			 the date of enactment of this Act.

			(e)Designation of

			 new portsThe Secretary shall not designate a foreign port under

			 CSI unless the Secretary has completed the assessment required in subsection

			 (b) for that port and submitted a report under subsection (c) that includes

			 that port.

			(f)NegotiationsThe

			 Secretary of State, in conjunction with the United States Trade Representative,

			 shall enter into trade negotiations with the government of each foreign country

			 with a port designated under CSI, as appropriate, to ensure full compliance

			 with the requirements under CSI.

			(g)Inspections

				(1)Requirements

			 and proceduresThe Secretary shall—

					(A)establish

			 technical capability requirements and standard operating procedures for the use

			 of nonintrusive inspection and radiation detection equipment in conjunction

			 with CSI;

					(B)require each port

			 designated under CSI to operate the equipment in accordance with the

			 requirements and procedures established under subparagraph (A); and

					(C)continually

			 monitor the technologies, processes, and techniques used to inspect cargo at

			 ports designated under CSI.

					(2)Foreign

			 assistance

					(A)In

			 generalThe Secretary, in

			 coordination with the Secretary of State, the Secretary of Energy, and other

			 Federal agencies, shall identify foreign assistance programs that could

			 facilitate the implementation of cargo security antiterrorism measures at ports

			 designated under CSI and foreign ports not designated under CSI that lack

			 effective antiterrorism measures.

					(B)AcquisitionThe

			 Secretary may lease or loan nonintrusive inspection and radiation detection

			 equipment for containers to the government of a foreign country for use in

			 ports participating in CSI.

					(C)TrainingThe

			 Secretary may provide training on the use of equipment to foreign personnel at

			 each port designated under CSI.

					(h)PersonnelThe

			 Secretary shall—

				(1)annually assess

			 the personnel needs at each port designated under CSI;

				(2)deploy personnel

			 in accordance with the assessment under paragraph (1); and

				(3)consider the

			 potential for remote targeting in decreasing the number of personnel.

				9.Customs-Trade

			 Partnership Against Terrorism

			(a)In

			 general

				(1)AuthorizationThe

			 Secretary is authorized to establish a voluntary program (to be known as the

			 Customs-Trade Partnership Against Terrorism or

			 C–TPAT) to strengthen and improve the overall security of the

			 international supply chain and United States border security.

				(2)Correction of

			 deficienciesThe Secretary

			 shall correct the deficiencies of the C–TPAT program that were identified in

			 the Government Accountability Office report entitled CARGO SECURITY:

			 Partnership Program Grants Importers Reduced Scrutiny with Limited Assurance of

			 Improved Security (GAO–05–404).

				(3)Minimum

			 requirementsThe Secretary shall promulgate regulations that

			 describe the minimum requirements, program tiers, and program benefits of

			 C–TPAT.

				(b)ParticipationImporters,

			 brokers, air, sea, land carriers, and other entities in the international

			 supply chain and intermodal transportation system are eligible to apply to

			 voluntarily enter into partnerships with the Department.

			(c)Minimum

			 requirementsAn applicant seeking to participate in C–TPAT

			 shall—

				(1)demonstrate a

			 history of moving commerce in the international supply chain;

				(2)conduct an

			 assessment of its supply chains based upon security criteria established by the

			 Secretary, including—

					(A)business partner

			 requirements;

					(B)container

			 security;

					(C)physical security

			 and access controls;

					(D)personnel

			 security;

					(E)procedural

			 security;

					(F)security training

			 and threat awareness; and

					(G)information

			 technology security;

					(3)implement and

			 maintain security measures and supply chain security practices meeting security

			 criteria; and

				(4)meet all other

			 requirements established by the Secretary.

				(d)Certification

				(1)GuidelinesNot

			 later than 180 days after the date of enactment of this Act, the Secretary

			 shall update guidelines for certifying a participant’s security measures and

			 supply chain security practices.

				(2)Tier one

			 benefitsThe Secretary may offer limited benefits to C–TPAT

			 participants whose security measures and supply chain security practices have

			 been certified in accordance with the guidelines established pursuant to

			 paragraph (1). Such benefits may not include reduced scores in the Automated

			 Targeting System.

				(e)Validation

				(1)In

			 generalNot later than 1 year after a participant has been

			 certified under subsection (d)(1), the Secretary shall validate, directly or

			 through certified third parties, the security measures and supply chain

			 security practices of that participant. Such validation shall include a visit

			 to foreign locations utilized by the C–TPAT participant as part of the supply

			 chain.

				(2)GuidelinesNot

			 later than 180 days after the date of enactment of this Act, the Secretary

			 shall update guidelines for validating a participant’s security measures and

			 supply chain security practices.

				(3)Consequences

			 for failed validationIf a C–TPAT participant’s security measures

			 and supply chain security practices fail to meet validation

			 requirements—

					(A)the participant

			 may not receive the benefits of validation; and

					(B)the Commissioner

			 of the Bureau of Customs and Border Protection may deny the participant all

			 benefits under C–TPAT.

					(4)Right of

			 appealA C–TPAT participant described under paragraph (3)

			 may—

					(A)file an appeal

			 with the Secretary of the Commissioner’s decision under paragraph (3)(B) to

			 deny benefits under C–TPAT; and

					(B)request

			 revalidation.

					(5)Tier two

			 benefitsThe Secretary shall extend benefits to each participant

			 who has been validated under this subsection, which may include—

					(A)reduced

			 searches;

					(B)priority

			 processing for searches; and

					(C)reduced scores in

			 the Automated Targeting System.

					(f)RevalidationThe

			 Secretary shall establish a process for revalidating C–TPAT participants. Such

			 revalidation shall occur not less frequently than once during every 3-year

			 period following validation.

			10.GreenLane

			 designation

			(a)EstablishmentThe

			 Secretary shall establish a third tier of C–TPAT (referred to in this section

			 as the GreenLane) that offers additional benefits to validated

			 C–TPAT participants that demonstrate a sustained commitment beyond the minimum

			 requirements for participation in C–TPAT.

			(b)Basic

			 requirementsDesignated GreenLane participants shall ensure

			 that—

				(1)entry data is

			 submitted on shipments before loading;

				(2)cargo is loaded

			 at a port designated under CSI, or other foreign port as determined by the

			 Secretary, for transit to the United States;

				(3)cargo is loaded

			 on a vessel with a vessel security plan approved or accepted under section

			 70103(c) of title 46, United States Code;

				(4)cargo is made

			 available for screening and examination before loading using technologies,

			 processes or techniques, as determined by the Secretary;

				(5)the supply chain

			 visibility procedures established by the Secretary are utilized;

				(6)container

			 security devices meeting the standards and procedures established by the

			 Secretary are utilized;

				(7)cargo complies

			 with additional security criteria established by the Secretary beyond the

			 minimum requirements for C–TPAT participation under section 9(c), particularly

			 in the area of access controls; and

				(8)cargo complies

			 with any other requirements determined by the Secretary.

				(c)Containers

			 transhipped through Canada or Mexico under GreenLaneContainers

			 entering the United States under GreenLane at a land border port of entry shall

			 undergo the equivalent, appropriate level of inspection and screening for

			 potential compromise by terrorists or terrorist weapons as containers arriving

			 at a United States port of entry from a foreign port.

			(d)Consequences

			 for lack of compliance

				(1)In

			 generalAny participant whose security measures and supply chain

			 security practices have been found by the Secretary to be out of compliance

			 with any requirements of the GreenLane program shall be denied all benefits

			 under GreenLane.

				(2)Right of

			 appealGreenLane participants under paragraph (1) shall have the

			 right to appeal denial of benefits decisions to the Secretary and request

			 redesignation under GreenLane.

				(e)Non-containerized

			 cargoThe Secretary may consider the potential for participation

			 in the GreenLane Program by importers of non-containerized cargoes that

			 otherwise meet the requirements under this section.

			(f)Overseas

			 screening and examinationsNot later than 180 days after the date

			 of enactment of this Act, the Secretary shall submit a strategy for screening

			 and examining GreenLane containers overseas before they are loaded on to

			 vessels destined for the United States to—

				(1)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

				(2)the Committee on

			 Appropriations of the Senate;

				(3)the Committee on

			 Homeland Security of the House of Representatives; and

				(4)the Committee on

			 Appropriations of the House of Representatives.

				(g)Rulemaking

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary, in consultation with private sector stakeholders, shall

			 promulgate regulations that establish—

					(A)requirements for

			 supply chain visibility procedures;

					(B)performance

			 standards for container security devices and protocols for their use;

					(C)procedures for

			 overseas screening and examination of GreenLane containers; and

					(D)any other

			 GreenLane Program requirements that the Secretary considers appropriate,

			 including requirements building upon security measures and supply chain

			 security best practices contained in the C–TPAT minimum requirements set forth

			 in section 9(c).

					(2)BenefitsNot

			 later than 2 years after the date of enactment of this Act, the Secretary, in

			 consultation with the Commercial Operations Advisory Committee, shall

			 promulgate regulations providing benefits for participation in the GreenLane

			 Program, which may include—

					(A)the expedited

			 release of GreenLane cargo into destination ports within the United States

			 during all threat levels designated by the Secretary or the Commandant of the

			 Coast Guard;

					(B)reduced or

			 eliminated bonding requirements for GreenLane cargo;

					(C)preference to

			 vessels (as described in section 4(e)(B));

					(D)further reduced

			 searches;

					(E)priority

			 processing for searches;

					(F)further reduced

			 scores in the Automated Targeting System; and

					(G)streamlined

			 billing of any customs duties or fees.

					11.Joint

			 operations center

			(a)EstablishmentNot

			 later than 3 years after the date of enactment of this Act, the Secretary shall

			 establish joint operation centers for maritime and cargo security to—

				(1)enhance

			 information sharing;

				(2)facilitate

			 day-to-day operational coordination; and

				(3)in the case of a

			 transportation security incident, facilitate incident management and

			 response.

				(b)OrganizationAt

			 a minimum, a joint operations center shall be colocated with the command center

			 for each Coast Guard sector. If a particular port is covered by a command

			 center that is not located at that port, the Secretary shall consider virtual

			 connectivity to maintain awareness of activities of that port and to provide

			 other agency participation in accordance with subsection (c).

			(c)ParticipationThe

			 following entities shall participate in each joint operations center for

			 maritime and cargo security:

				(1)The United States

			 Coast Guard.

				(2)The Bureau of

			 Customs and Border Protection.

				(3)The Bureau of

			 Immigration and Customs Enforcement.

				(4)The Department of

			 Defense, as appropriate.

				(5)The Federal

			 Bureau of Investigation.

				(6)Other Federal

			 agencies with a presence at a particular port, as appropriate, or as otherwise

			 selected by the Secretary.

				(7)State, local, and

			 international law enforcement and first responder agencies responsible for the

			 port, as appropriate, or as otherwise selected by the Secretary.

				(8)Port authority

			 representatives, maritime exchanges, private sector stakeholders, and other

			 entities subject to an Area Maritime Security Plan, as selected by the

			 Secretary.

				(d)ResponsibilitiesEach

			 joint operations center for maritime and cargo security shall—

				(1)assist, as

			 appropriate, in the implementation of maritime transportation security plans

			 developed under section 70103 of title 46, United States Code;

				(2)implement the

			 transportation security incident response plans required under section 70104 of

			 such title;

				(3)carry out

			 information sharing activities consistent with those required under section

			 1016 of the National Security Intelligence Reform Act of 2004 (6 U.S.C. 485)

			 and the Homeland Security Information Sharing Act (6 U.S.C. 481 et

			 seq.);

				(4)conduct short-

			 and long-range vessel tracking under sections 70114 and 70115 of such title 46,

			 United States Code; and

				(5)carry out such

			 other responsibilities as determined by the Secretary.

				(e)Security

			 clearancesThe Secretary shall sponsor and expedite individuals

			 participating in the joint operations centers in gaining or maintaining their

			 security clearances. Through the Captain of the Port, the Secretary may

			 identify key individuals who should participate. In addition, the port or other

			 entities may appeal to the Captain of the Port for sponsorship.

			(f)Security

			 incidentsDuring a transportation security incident involving the

			 port, the Coast Guard Captain of the Port designated by the Commandant of the

			 Coast Guard in each joint operations center for maritime security shall act as

			 the incident commander, unless otherwise directed under the National Response

			 Plan.

			(g)Implementation

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary shall submit an implementation plan for this section

			 to—

					(A)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

					(B)the Committee on

			 Appropriations of the Senate;

					(C)the Committee on

			 Homeland Security of the House of Representatives; and

					(D)the Committee on

			 Appropriations of the House of Representatives.

					(2)ContentsThe

			 report submitted under paragraph (1) shall describe, for each joint operations

			 center—

					(A)the

			 location;

					(B)the specific

			 participating entities;

					(C)the

			 implementation costs; and

					(D)the necessary

			 resources for operation and maintenance, including the cost-sharing

			 requirements for other agencies and participants.

					12.Research,

			 development, test, and evaluation

			(a)In

			 generalThe Secretary shall—

				(1)direct research,

			 development, test, and evaluation efforts in furtherance of maritime and cargo

			 security;

				(2)encourage the

			 ingenuity of the private sector in developing and testing technologies and

			 process innovations in furtherance of these objectives; and

				(3)evaluate such

			 technologies.

				(b)CoordinationThe

			 Secretary, acting through the Undersecretary for Science and Technology, in

			 consultation with the Assistant Secretary for Policy, the Director of Cargo

			 Security Policy, and the Chief Financial Officer, shall ensure that—

				(1)research,

			 development, test, and evaluation efforts funded by the Department in

			 furtherance of maritime and cargo security are coordinated to avoid duplication

			 of efforts; and

				(2)the results of

			 such efforts are shared throughout the Department, as appropriate.

				(c)Operation safe

			 commerce

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Secretary shall initiate grant projects, as part of Operation Safe

			 Commerce, that—

					(A)integrate

			 nonintrusive inspection and radiation detection equipment with automatic

			 identification methods for containers, vessels, and vehicles;

					(B)test physical

			 access control protocols and technologies;

					(C)create a data

			 sharing network capable of transmitting data required by entities participating

			 in the international supply chain from every intermodal transfer point to the

			 National Targeting Center of the Department; and

					(D)otherwise further

			 maritime and cargo security, as determined by the Secretary.

					(2)Supply chain

			 security for special container and noncontainerized cargoThe

			 Secretary shall consider demonstration projects that further the security of

			 the international supply chain for special container cargo, including

			 refrigerated containers, and noncontainerized cargo, including

			 roll-on/roll-off, break-bulk, liquid, and dry bulk cargo.

				(3)Annual

			 reportNot later than March 1 of each year, the Secretary shall

			 submit a report detailing the results of Operation Safe Commerce to—

					(A)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

					(B)the Committee on

			 Homeland Security of the House of Representatives;

					(C)the Committee on

			 Appropriations of the Senate; and

					(D)the Committee on

			 Appropriations of the House of Representatives.

					(d)GreenLane

			 technologyThe Secretary shall, not less frequently than once

			 every 2 years—

				(1)review the

			 technology requirements and standards established under section 10; and

				(2)test future

			 supply chain visibility procedures, container security devices, and other

			 systems as they become commercially available to track and secure containers

			 and the smallest exterior packaging units loaded into containers.

				13.Port Security Grant

			 Program

			(a)Grants

			 authorizedThe Secretary, acting through the Office for Domestic

			 Preparedness, shall establish a grant program to fairly and equitably allocate

			 Federal financial assistance—

				(1)to help implement

			 Area Maritime Transportation Security plans required under section 70103(b) of

			 title 46, United States Code;

				(2)to correct port

			 security vulnerabilities identified through vulnerability assessments approved

			 by the Secretary; or

				(3)to non-Federal

			 projects contributing to the overall security of an individual port or the

			 system of ports in the United States, as determined by the Secretary.

				(b)Grantee

			 selectionIn awarding grants under this Act, the Secretary

			 shall—

				(1)take into account

			 national economic and strategic defense considerations of individual

			 ports;

				(2)strongly

			 encourage efforts to promote—

					(A)integration of

			 port-wide security, including supply chain initiatives;

					(B)information and

			 intelligence sharing; and

					(C)joint efforts,

			 such as joint operations centers, among all port stakeholders; and

					(3)consider funding

			 major projects in phases over multiple years.

				(c)Multiple phase

			 projects

				(1)Funding

			 limitationNot more than 20 percent of the total grant funds

			 awarded under this section in any fiscal year may be awarded for projects that

			 span multiple years.

				(2)PriorityIn

			 determining grant recipients under this section, the Secretary may give

			 preference to continuing to fund multiyear projects that have previously

			 received funding under this section.

				(d)Use of

			 fundsGrants awarded under this section may be used—

				(1)to help implement

			 Area Maritime Transportation Security Plans required under section 70103(b) of

			 title 46, United States Code;

				(2)to correct port

			 security vulnerabilities identified through vulnerability assessments approved

			 by the Secretary;

				(3)for the salaries,

			 benefits, overtime compensation, and other costs of additional security

			 personnel for State and local agencies for activities required by the Area

			 Maritime Security Plan for a port area if—

					(A)the Secretary

			 increases the threat level under the Homeland Security Advisory System to Code

			 Orange or Code Red;

					(B)the Commandant of

			 the Coast Guard raises the Maritime Security level to MARSEC Level 2 or 3;

			 or

					(C)the Secretary

			 otherwise authorizes such costs;

					(4)for the cost of

			 acquisition, operation, and maintenance of equipment that contributes to the

			 overall security of the port area, as identified in the Area Maritime Security

			 Plan if the need is based upon vulnerability assessments approved by the

			 Secretary or identified in the Area Maritime Security Plan;

				(5)to develop joint

			 operations centers, as described under section 10, that bring together Federal,

			 State, and local officials and stakeholders into a common operation center that

			 is focused on area maritime and cargo security;

				(6)to conduct

			 vulnerability assessments approved by the Secretary; and

				(7)to conduct

			 port-wide exercises to strengthen emergency preparedness of Federal, State, and

			 local officials responsible for port security, including law enforcement

			 personnel and firefighters and other first responders, in support of the Area

			 Maritime Security Plan.

				(e)Prohibited

			 usesGrants awarded under this section may not be used to—

				(1)construct

			 buildings or other physical facilities, except those otherwise authorized under

			 section 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance

			 Act (42 U.S.C. 5121 et seq.), including those facilities in support of

			 subsection (d)(5), and specifically approved by the Secretary; or

				(2)acquire land,

			 unless such use is specifically approved by the Secretary in support of

			 subsection (d)(5).

				(f)Matching

			 requirementsExcept as provided in paragraph (2), Federal funds

			 for any eligible project under this section shall be determined by the

			 Secretary.

			(g)Application

				(1)In

			 generalAny entity subject to an Area Maritime Transportation

			 Security Plan may submit an application for a grant under this section, at such

			 time, in such form, and containing such information and assurances as the

			 Secretary, working through the Office for Domestic Preparedness, may

			 require.

				(2)Minimum

			 standards for payment or reimbursementEach application submitted

			 under paragraph (1) shall include—

					(A)a comprehensive

			 description of—

						(i)the

			 need for the project;

						(ii)the methodology

			 for coordinating the project into the security of the greater port area, as

			 identified in the Area Maritime Security Plan;

						(iii)any existing

			 cooperation agreements with other port facilities, vessels, or organizations

			 that benefit security of the entire port; and

						(iv)the

			 applicability of the project to the Area Maritime Transportation Security Plan;

			 and

						(B)a determination

			 by the Captain of the Port that the security project—

						(i)addresses or

			 corrects port security vulnerabilities identified by the Coast Guard, or

			 through port security vulnerability assessments approved by the Secretary;

			 and

						(ii)helps to ensure

			 compliance with the Area Maritime Transportation Security Plan.

						(3)Procedural

			 safeguardsThe Secretary, in consultation with the Office of the

			 Inspector General, shall issue guidelines to establish appropriate accounting,

			 reporting, and review procedures to ensure that—

					(A)grant funds are

			 used for the purposes for which they were made available;

					(B)grantees have

			 properly accounted for all expenditures of grant funds; and

					(C)grant funds not

			 used for such purposes and amounts not obligated or expended are

			 returned.

					(4)Project

			 approval requiredThe Secretary may not award a grant under this

			 section unless the Secretary determines that—

					(A)the project to be

			 carried out with such grant funding—

						(i)is

			 consistent with vulnerability assessments approved by the Secretary;

						(ii)supports

			 cooperation or integration of Federal, State, local, and industry stakeholders

			 in the port area; and

						(iii)helps to

			 implement the Area Maritime Transportation Security Plan;

						(B)sufficient

			 funding is available to meet the matching requirement described under

			 subsection (d);

					(C)the project will

			 be completed without unreasonable delay; and

					(D)the recipient has

			 authority to carry out the proposed project.

					(h)Coordination

			 and cooperationThe Secretary—

				(1)shall ensure that

			 all projects that receive grant funding under this section within any area

			 defined in an Area Maritime Transportation Security Plan are coordinated with

			 other projects in such area; and

				(2)may require

			 cooperative agreements among users of the port and port facilities with respect

			 to projects funded under this section.

				(i)Audits and

			 examinationsAll grantees under this section shall maintain such

			 records as the Secretary may require and make such records available for review

			 and audit by the Secretary, the Comptroller General of the United States, or

			 the Inspector General of the Department.

			(j)Annual

			 reportsNot later than 1 year after the date of enactment of this

			 Act, and annually thereafter until October 1, 2013, the Secretary shall submit

			 an unclassified report describing regarding the progress made in meeting the

			 objectives of the port security grant program established under this section

			 to—

				(1)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

				(2)the Committee on

			 Homeland Security of the House of Representatives;

				(3)the Committee on

			 Appropriations of the Senate; and

				(4)the Committee on

			 Appropriations of the House of Representatives.

				14.Authorization

			 of appropriations

			(a)Improvements to

			 automated targeting systemThere are authorized to be appropriated

			 $5,000,000 for each of the fiscal years 2007 through 2012 to carry out the

			 provisions of section 4(b).

			(b)Office of cargo

			 security policyThere are authorized to be appropriated for each

			 of the fiscal years 2007 through 2012—

				(1)$4,000,000 to

			 carry out the amendment made by section 5(a); and

				(2)$1,000,000 to

			 carry out the provisions of section 5(b).

				(c)Container

			 security initiativeThere are authorized to be appropriated

			 $175,000,000 for each of the fiscal years 2007 through 2012 to carry out the

			 provisions of section 8.

			(d)Customs-trade

			 partnership against terrorismThere are authorized to be

			 appropriated $75,000,000 for each of the fiscal years 2007 through 2012 to

			 carry out the provisions of section 9.

			(e)GreenLane

			 designationThere are authorized to be appropriated $50,000,000

			 for each of the fiscal years 2007 through 2012 to carry out the provisions of

			 section 10.

			(f)Incident

			 response

				(1)In

			 generalThere are authorized to be appropriated $100,000,000 for

			 each of the fiscal years 2007 through 2012 to carry out the provisions of

			 section 11.

				(2)Budget

			 analysisNot later than 180 days after the date of enactment of

			 this Act, the Secretary shall submit a budget analysis for implementing the

			 provisions of section 11, including additional cost-sharing arrangements with

			 other Federal departments and other participants involved in the joint

			 operation centers, to—

					(A)the Committee on

			 Homeland Security and Governmental Affairs of the Senate;

					(B)the Committee on

			 Appropriations of the Senate;

					(C)the Committee on

			 Homeland Security of the House of Representatives; and

					(D)the Committee on

			 Appropriations of the House of Representatives.

					(g)Operation Safe

			 CommerceThere are authorized

			 to be appropriated $25,000,000 for each of fiscal years 2007 through 2012 to

			 carry out the provisions of section 12(c).

			(h)Port Security

			 Grant ProgramThere are

			 authorized to be appropriated $400,000,000 for each of fiscal years 2007

			 through 2012 to carry out the grant program established under section

			 13.

			(i)Other

			 provisionsThere are authorized to be appropriated such sums as

			 may be necessary for each of fiscal years 2007 through 2012 to carry out the

			 provisions of this Act not otherwise provided for under this section.

			(j)Source of

			 fundsAmounts authorized to be appropriated under this section

			 shall originate from duties collected by the Bureau of Customs and Border

			 Protection.

			

	

		November 16, 2005

		Read the second time and placed on the

		  calendar

	

